DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-3, 7-9, 11, 14, 17-19, 22, 27, 30, 35, and 40-42 with species election of SPOP and a phosphorylated version of the target protein in the reply filed on November 1, 2022 is acknowledged.

Status of Claims
Claims 1-3, 7-9, 11, 14, 17-19, 22, 27, 30, 35, 40-42, 51, and 53 are pending in the instant application. Claims 51 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 1-3, 7-9, 11, 14, 17-19, 22, 27, 30, 35, and 40-42 are under examination on the merits in the instant case.

Drawings
It is noted that the drawings electronically filed on October 21, 2020 are entirely in color.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
1. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
2. The specification contains sequence rule non-compliant subject matter. Appropriate correction is required. See below for detailed guidance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Amino acid sequences appearing in paragraphs 0149, 0160, and Table 4 (e.g., GGGS) of the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites parenthetical phrases “(Imidazol-based)”, “(Target 23)”, and “(Target 24)”, which render the claim indefinite because it is unclear whether the aforementioned phrases within the parentheses are part of the claimed invention.  
In addition, it is unclear what is meant by “(Target 23)” and “(Target 24)”, which are not art-recognized terms. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 18-19, 22, 27, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 9, 18-19, 22, 27, and 30 are drawn to an mRNA encoding two binding peptides or two binding antibodies, wherein one binds an E3 adaptor protein or E3 ligase, and the other binds to a target protein. The claimed mRNA is described to have a function “for selective degradation of a target protein interest.” See paragraph 0006. However, the mRNA constructs actually synthesized and exemplified in the instant specification do not encode an anti-E3 adaptor protein antibody/peptide as required by claims 9, 18-19, 22, 27, and 30. Rather, the constructs exemplified and adequately described in the instant specification do encode an E3 adaptor protein (e.g., SPOP), not an anti-SPOP antibody/peptide binding SPOP. 
It is found that the instant specification discloses, “the antibody that specifically binds an E3 adaptor protein is SPOP.” (emphasis added). See paragraph 0018. It is noted that SPOP is not an antibody. SPOP is an E3 ubiquitin ligase adaptor protein. See page 1 of Shin et al. (Scientific Reports, 2015, 5:14269) disclosing “the E3 ubiquitin ligase adaptor protein SPOP”. Further, the instant specification also discloses that “the E3 adaptor protein is SPOP.” See paragraph 0017. See also claim 8. As such, the description in paragraph 0018 is factually incorrect, and most importantly, the instant specification does not provide adequate written description support for the mRNA structure of claims 9, 18-19, 22, 27, and 30 comprising an anti-SPOP antibody/peptide having the utility/function “for selective degradation of a target protein interest.”
In view of the foregoing, it is concluded that the instant specification fails to reasonably convey that the instant co-inventors had possession of the claimed mRNA composition encoding two separate antibodies/peptides as required/encompassed by claims 9, 18-19, 22, 27, and 30 as of the effective filing date sought in the instant case. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 11, 18, 22, 27, 35, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (Scientific Reports, 2015, 5:14269).
Shin discloses that they “replaced the substrate recognition domain of SPOP with a nanobody to create” a synthetic “Ab-SPOP mRNA”, which encodes a modified, non-natural E3 ubiquitin ligase adaptor protein SPOP, wherein “the substrate-recognition function of a natural E3 ligases was completely replaced with the GFP nanobody” binding to GFP in cells, wherein the “Ab-SPOP” further comprises “the NLS at its C-terminal end.” See pages 2-5.
Accordingly, claims 1, 7, 11, 18, 22, 27, 35, and 42 are described by Shin et al. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-8, 11, 14, 17, 35, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Scientific Reports, 2015, 5:14269) in view of Delisa et al. (US 2021/0017503 A1) and Fotin-Mleczek et al. (US 2019/0040378 A1). 
Shin discloses a synthetic nucleic acid of “vhhGFP4-SPOP” encoding “Ab-SPOP mRNA”, which encodes a modified, non-natural E3 ubiquitin ligase adaptor protein SPOP, wherein “the substrate-recognition function of a natural E3 ligases was completely replaced with the GFP nanobody” (vhhGFP4), wherein the synthetic nucleic acid further comprises a nucleic acid sequence encoding a “synthetic protein to express Myc epitope on the cell membrane” or “the NLS at its C-terminal end.”  See pages 1-4.
Shin teaches that Ab-SPOP can be further modified for “targeting diverse proteins”. See page 5.
Shin does not teach incorporating a GS linker between the two different domains (e.g., SPOP and nanobody-encoding sequence), nor does Shin teach encapsulating the mRNA in lipid nanoparticles.
Delisa teaches making an mRNA encoding a chimeric molecule comprising an E3 ubiquitin ligase (E3) motif-containing domain that is linked via “a linker” to a targeting domain that specifically directs the E3 motif-containing motif to a substrate (or protein), whose “increased expression level” in target cells is “to be silenced”, wherein the substrate (or protein) encompasses “phosphorylated substrates” and “phosphorylated forms”. See the entire reference including claims and paragraphs 0055 and 0077. See also claims 1, 4, 18, 20, 22, and 25 copied below, wherein underline has been added for emphasis.

    PNG
    media_image1.png
    212
    504
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    48
    504
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    162
    505
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    70
    504
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    140
    510
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    219
    508
    media_image6.png
    Greyscale

Fotin-Mleczek teaches that a synthetic, artificial mRNA molecule comprising at least one coding region can comprise a linker comprising “sequences consisting primarily of stretches of Gly and Ser residues (“GS” linker).” See paragraphs 0130-0136.
Fotin-Mleczek teaches that the synthetic, artificial mRNA molecule can be encapsulated in a lipid nanoparticle (LNP) for intracellular delivery, wherein the NLP comprises “ckk-E12” as a cationic lipid, a PEG-modified lipid, a neutral lipid, and a cholesterol. See paragraphs 0404-0406, and 0415.
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Fotin-Mleczek’s GS linker and LNP formulation when making Shin’s synthetic “Ab-SPOP mRNA”. One of ordinary skill in the art would have been motivated to link the two different mRNA sequences, one encoding a GFP-binding nanobody and the other encoding a modified SPOP, using a linker with a reasonable expectation of success, because making a chimeric mRNA molecule encoding two different mRNA sequences that are linked together via a linker was an art-recognized design as evidenced by the disclosure of Delisa, and because a GS linker was an art-recognized linker useful for linking two coding sequences within an mRNA-encoding nucleic acid as taught by Fotin-Mleczek. Further, one of ordinary skill in the art would have been motivated to encapsulate Shin’s synthetic mRNA in Fotin-Mleczek’s LNP formulation comprising “ckk-E12” as a cationic lipid with a reasonable expectation of success because making a composition comprising an LNP encapsulating a synthetic mRNA was an art-recognized design option as evidenced by Fotin-Mleczek. Further, one of ordinary skill in the art would have been motivated to replace the anti-GFP nanobody (vhhGFP4; “Ab” in “Ab-SPOP mRNA”) of Shin with a disease-causing protein that is aberrantly expressed in a disease because Shin’s synthetic mRNA methodology was taught to be suitable for “targeting diverse proteins”, and because targeting and degrading/silencing “phosphorylated substrates” and “phosphorylated forms” of proteins overexpressed in a disease by utilizing an E3 motif-containing chimeric mRNA was an art-recognized goal as evidenced by Delisa. 
Accordingly, claims 1-3, 7-8, 11, 14, 17, 35, and 40-42 taken as a whole would have been prima facie obvious before the effective filing date.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635